Plaintiff in error, Francis Twigg, was indicted in the circuit court of Edgar County, the first count charging the stealing of a motor vehicle, and the second count charging the stealing of a motor vehicle of the value of $500.
Plaintiff in error urges that the court erred in passing sentence upon him for a period of from one to twenty years because it constitutes the same sentence as is fixed by law for the theft of an automobile; and second, that the judgment should have been as for a conviction of grand larceny, in which case the penalty provided by statute is imprisonment for from one to ten years.
The identical point raised by the second assignment in this case was considered in People v. Justat, 389 Ill. 138, where we held that where certain counts of an indictment charged a defendant with larceny of an automobile without fixing any value, the other counts charging larceny of an automobile and fixing its value, a judgment of the court finding the defendant guilty of the theft of an automobile, and sentencing him therefor, rather than for grand larceny, is not erroneous. People v. Sobucki,387 Ill. 358, and People v. French, 387 Ill. 16.
We have also held that "upon conviction" it is not error for the court to fix a minimum or maximum duration of imprisonment, the same as the penalty imposed by law, although it may in its discretion fix the maximum less than fixed by law. (People v.Green, 394 Ill. 173; People v. Brown, 389 Ill. 202.) No error appears in this record.
The judgment of the circuit court of Edgar County is affirmed.
Judgment affirmed. *Page 52